DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s arguments/amendments filed Nov. 22, 2021 have been fully considered but are not persuasive. Claims 1-12 had been canceled.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 22, the claim limitation “…the inductor being connected…” should be “…the inductor configuration being connected…” according to antecedent basis requirement if “inductor” being referring back to previously defined “inductor configuration”; otherwise the claim should clearly define the differences.
	Dependent claims 23 and 24 are also rejected at least the same reason as rejected independent claim 22 as stated above because the dependent claims 23 and 24 are depending on the rejected independent claim 22.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 13, 15, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bebic et al. (2005/0015182) (hereinafter “Babic”).
	Regarding claim 13, Babic discloses a system (for example Fig.1, please refer to the whole reference for detailed) for stabilizing an AC voltage grid (15 in Fig.1; ¶ 1), the system comprising: a converter (36 and 38) connected to the AC voltage grid via a transformer (40 and/or 42) and configured for exchanging reactive power with the AC voltage grid (Fig.2, ¶ 46, please refer to reactive power flow direction (Qx/Qy) from 36 and 38 to exchange reactive power with the AC voltage grid), said converter connected to a converter-side winding of said transformer (converter-side winding of 40 and/or 42); an inductor configuration (30s and 32s) having variable inductor coils (each of 30s and corresponding one of 32s formed variable inductor coil, inductance value is varied by switching the corresponding one of 32s) to be connected to the AC voltage grid at a grid-side winding of said transformer (grid-side winding of 40 and/or 42); and a controller (46) configured to control said converter and said inductor configuration to control the reactive power in the AC voltage grid (please refer to at least abstract and ¶ reactive power on an AC transmission line...”).
Regarding claim 15, Babic discloses said controller (46) is configured for controlling said converter (36 and 38), in such a way that switching voltage fluctuations arising in the AC voltage grid as a result of switching operations of said inductor configuration are at least partially compensated by means of said converter (using close loop real time control as stated in at least ¶ 44).
Regarding claim 22, Babic discloses a method (for example Fig.1, please refer to the whole reference for detailed) for stabilizing an AC voltage grid (15 in Fig.1; ¶ 1) by a system having a converter (36 and 38) to be connected to the AC voltage grid via a transformer (40 and/or 42), a controller (46) and an inductor configuration (30s and 32s) with variable inductor coils (each of 30s and corresponding one of 32s formed variable inductor coil, inductance value is varied by switching the corresponding one of 32s), which comprises the steps of: connecting the converter and the inductor configuration to the AC voltage grid, the converter being connected to the AC voltage grid at a converter-side winding of the transformer (converter-side winding of 40 and/or 42), the inductor being connected to the AC voltage grid at a grid-side winding of the transformer (grid-side winding of 40 and/or 42); and  controlling a reactive power in the AC voltage grid by using the controller to control the converter and the inductor configuration (please refer to at least abstract and ¶ 40, which discloses “A power flow controller (14 in Fig.1) for controlling the flow of active and reactive power on an AC transmission line...”).
Regarding claim 24, Babic discloses controlling the converter (36 and 38) with the controller (46) in such a way that switching voltage fluctuations that arise in the AC voltage grid as a result of switching operations of the inductor configuration are at least partially compensated by the converter (using close loop real time control as stated in at least ¶ 44).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bebic et al. (2005/0015182) (hereinafter “Babic”).
Regarding claim 20, Bebic is used to reject claim 13 above.
Bebic discloses said inductor configuration as explained in claim 13 above.
Bebic doesn’t explicitly disclose said inductor configuration is configured for a power range between +-100 Mvar and +-300 Mvar.
	As would have been recognized by one of ordinary skill in the art, selecting a power range for said inductor configuration would be a mere design choice made depending upon what particular power is desired to be used for the AC voltage grid and/or said inductor configuration.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bebic to provide said inductor configuration is configured for a power range between +-100 Mvar and +-300 Mvar because such a modification would have been a mere design choice depending upon the desired output power of the AC voltage grid and said inductor configuration. 
Regarding claim 21, Bebic is used to reject claim 13 above.
Bebic discloses said converter as explained in claim 13 above.
Bebic doesn’t explicitly disclose said converter is configured for a power range between +-10 Mvar to +-400 Mvar.
As would have been recognized by one of ordinary skill in the art, selecting a power range for said converter would be a mere design choice made depending upon what particular power is desired to be used for the AC voltage grid and/or said converter.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bebic to provide said . 

9.	Claims 13-15 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Folts et al. (2005/0194944) (hereinafter “Folts”) in view of Varma (2017/0250540).
Regarding claim 13, Folts discloses a system (Fig.2, please refer to the whole reference for detailed) for stabilizing an AC voltage grid (14, 108 or 110 in Fig.2, please consider all; ¶ 44), the system comprising: a converter (30 includes a DC to AC converter otherwise an inverter) connected to the AC voltage grid via a transformer (32 includes transformer, which is connected to the inverter) and configured for exchanging reactive power with the AC voltage grid (please refer to at least Abstract), said converter connected to a converter-side winding (converter-side winding of 32 in Fig.2) of said transformer; an inductor configuration having a variable inductor coil (40 in Fig.2, which includes at least an inductor and a switch to vary inductance value; ¶ 47) to be connected to the AC voltage grid at a grid-side winding (grid-side winding of 32 in Fig.2) of said transformer; and a controller (60) configured to control said converter and said inductor configuration to control the reactive power in the AC voltage grid (please refer to at least ¶ 20 and 24).
Folts doesn’t explicitly disclose the inductor configuration having variable inductor coils. 

	For supporting purpose, Varma discloses an inductor configuration (formed by XL and SL; please refer to at least ¶ 272 and 291) having variable inductor coils (formed by XL and SL; please refer to at least ¶ 272 and 291).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize or modify Folts with the teaching of Varma to provide the inductor configuration having variable inductor coils. The suggestion/motivation would have been to use a plurality of inductors with switches to adjust inductance. 
Regarding claim 14, Folts in view of Varma is used to reject claim 13 above.
Folts discloses said controller (60) is configured for controlling the reactive power by said converter and said inductor configuration (please refer to at least ¶ 20 and 24-32), in such a way that during transient voltage fluctuations in the AC voltage grid the reactive power is controlled by said converter (please refer to at least ¶ 24). 
Folts doesn’t explicitly disclose said controller is configured for controlling the reactive power, in such a way that in a stationary operating region of the AC voltage grid by means of said inductor configuration.
Varma discloses Varma’s “BACKGROUND” of invention stated in paragraphs 4-6, which states that “b) Transient Stability - This is affected by large disturbances in power systems Voltage Stability: This relates to the system's ability to maintain acceptable voltages, and is typically caused by lack of adequate reactive power support both during steady state and during disturbances such as faults.”; and Verma’s invention stated in paragraph 272, which states that “Using this aspect of the invention, PV solar farm inverters can dynamically exchange (inject/absorb) reactive power with the power distribution lines in order to minimize the net flow of reactive power flow over the line. The PV solar farm can act alone or in coordination with passive devices such as switched capacitors or switched inductors (reactors), as shown in FIG. 20.”
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folts with the teaching of Varma to provide said controller is configured for controlling the reactive power, in such a way that in a stationary operating region (during steady state) of the AC voltage grid by means of said inductor configuration. The suggestion/motivation would have been to provide adequate reactive power during the steady state and during disturbances. 
Regarding claim 15, Folts in view of Varma is used to reject claim 13 above.
Folts discloses said controller is configured for controlling said converter, in such a way that switching voltage fluctuations arising in the AC voltage grid as a result of switching operations of said inductor configuration are at least partially compensated by means of said converter (please refer to at least ¶ 16, 20 and 24).
Regarding claim 19, Folts in view of Varma is used to reject claim 13 above.

Folts doesn’t explicitly disclose said converter is a modular multilevel converter.
	Varma discloses said converter (INV1) is a modular multilevel converter (¶ 73 and 296).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folts with the teaching of Varma to provide said converter is a modular multilevel converter. The suggestion/motivation would have been to use a modular multilevel converter in place of the converter (Folts’ 30).
Regarding claim 20, Folts in view of Varma is used to reject claim 13 above.
Folts discloses said inductor configuration as explained in claim 13 above.
Folts doesn’t explicitly disclose said inductor configuration is configured for a power range between +-100 Mvar and +-300 Mvar.
	As would have been recognized by one of ordinary skill in the art, selecting a power range for said inductor configuration would be a mere design choice made depending upon what particular power is desired to be used for the AC voltage grid and/or said inductor configuration.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folts in view of Varma to provide said inductor configuration is configured for a power range between +-100 Mvar and +-300 Mvar because such a modification would have been a mere design choice 
Regarding claim 21, Folts in view of Varma is used to reject claim 13 above.
Folts discloses said converter as explained in claim 13 above.
Folts doesn’t explicitly disclose said converter is configured for a power range between +-10 Mvar to +-400 Mvar.
As would have been recognized by one of ordinary skill in the art, selecting a power range for said converter would be a mere design choice made depending upon what particular power is desired to be used for the AC voltage grid and/or said converter.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folts in view of Varma to provide said converter is configured for a power range between +-10 Mvar to +-400 Mvar because such a modification would have been a mere design choice depending upon the desired output power of the AC voltage grid and said converter. 
Regarding claim 22, Folts discloses a method (Fig.2, please refer to the whole reference for detailed) for stabilizing an AC voltage grid (14, 108 or 110 in Fig.2, please consider all; ¶ 44) by a system having a converter (30 includes a DC to AC converter otherwise an inverter) to be connected to the AC voltage grid via a transformer (32 includes transformer, which is connected to the inverter), a controller (60) and an inductor configuration having a variable inductor coil (40 in Fig.2, which includes at least an inductor and a switch to vary inductance value; ¶ 47), which comprises the steps of: connecting the converter and the inductor configuration to the AC voltage grid, the 
Folts doesn’t explicitly disclose the inductor configuration having variable inductor coils. 
However, according to Folts’s ¶ 47 and 49, states that “shunt reactor 40 provides the incrementally or stepped inductive VAR component of the system”, thus there would have been a plurality of switches associated with a plurality of inductors, which would have been formed variable inductor coils. 
	For supporting purpose, Varma discloses an inductor configuration (formed by XL and SL; please refer to at least ¶ 272 and 291) having variable inductor coils (formed by XL and SL; please refer to at least ¶ 272 and 291).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize or modify Folts with the teaching of Varma to provide the inductor configuration having variable inductor coils. The suggestion/motivation would have been to use a plurality of inductors with switches to adjust inductance. 
Regarding claim 23, Folts in view of Varma is used to reject claim 22 above.
Folts discloses during transient voltage fluctuations in the AC voltage grid controlling the reactive power by means of the converter (please refer to at least ¶ 24).
explicitly disclose in a stationary operating range of the AC voltage grid by means of the inductor configuration.
Varma discloses Varma’s “BACKGROUND” of invention stated in paragraphs 4-6, which states that “b) Transient Stability - This is affected by large disturbances in power systems Voltage Stability: This relates to the system's ability to maintain acceptable voltages, and is typically caused by lack of adequate reactive power support both during steady state and during disturbances such as faults.”; and Verma’s invention stated in paragraph 272, which states that “Using this aspect of the invention, PV solar farm inverters can dynamically exchange (inject/absorb) reactive power with the power distribution lines in order to minimize the net flow of reactive power flow over the line. The PV solar farm can act alone or in coordination with passive devices such as switched capacitors or switched inductors (reactors), as shown in FIG. 20.”
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folts with the teaching of Varma to provide in a stationary operating range of the AC voltage grid by means of the inductor configuration. The suggestion/motivation would have been to provide adequate reactive power during the steady state and during disturbances. 
Regarding claim 24, Folts in view of Varma is used to reject claim 22 above.
Folts discloses controlling the converter with the controller in such a way that switching voltage fluctuations that arise in the AC voltage grid as a result of switching operations of the inductor configuration are at least partially compensated by the converter (please refer to at least ¶ 16, 20 and 24).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Folts et al. (2005/0194944) (“Folts”) in view of Varma (2017/0250540) and Bhavaraju et al. (2011/0115301) (“Bhavaraju”).
	Regarding claim 16, Folts in view of Varma is used to reject claim 13 above.
Folts discloses a breaker (19 in Fig.2) is used to connect said inductor configuration (40) and the AC voltage grid (110 or 108).
Folts doesn’t explicitly disclose a switch; and wherein said inductor configuration has variable inductors that are interconnected to form a star point, wherein each of said variable inductors is electrically connected at its opposite end to said star point and to said switch, by means of said switch said variable inductors are connected to a phase of the AC voltage grid associated thereto.  
Bhavaraju discloses an example of a breaker (40 in Fig.6) or a switch (40’ in Fig.7) can be used for protection.
	Verma discloses wherein said inductor configuration (formed by XL and SL; please refer to at least ¶ 272 and 291) has variable inductors that are interconnected to form a star point (for example - where two of XL and two of SL are formed as one of variable inductors and another two of XL and another two of SL are formed as another one of the variable inductors and ground terminal point is connected to the variable inductors), wherein each of said variable inductors is electrically connected to its opposite end to said star point (ground terminal point) and to said AC voltage grid (transmission line between G1 and G2 in Fig.20, please refer to at least ¶ 290 and abstract), said variable inductors are connected to a phase of the AC voltage grid associated thereto. 

Regarding claim 17, Folts in view of Varma is used to reject claim 13 above.
Folts discloses a common breaker (19 in Fig.2), said inductor configuration (40) and said converter (converter of 30) being connected to the AC voltage grid (110 or 108) by said common breaker. 
Folts doesn’t explicitly disclose a switch is used in place of the common breaker.
	Bhavaraju discloses an example of a breaker (40 in Fig.6) or a switch (40’ in Fig.7) can be used for protection.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folts in view of Varma with the teaching of and Bhavaraju to use a switch in place of the common breaker. The suggestion/motivation would have been to use a switch in place of a breaker.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Folts et al. (2005/0194944) (“Folts”) in view of Varma (2017/0250540) and Zhu et al. (2014/0056041) (“Zhu”).
Regarding claim 18, Folts in view of Varma is used to reject claim 13 above.
Folts discloses said inductor configuration as explained in claim 13 above.
Folts doesn’t explicitly disclose switching configurations, said inductor configuration and said converter can each be connected to the AC voltage grid by means of separate ones of said switching configurations.
	Verma discloses switching configurations (SL), said inductor configuration (formed by XL and SL) can each be connected to the AC voltage grid by means of separate ones of said switching configurations. Note: Folts and Verma do not disclose said converter can be connected to the AC voltage grid by means of separate ones of said switching configurations.
Zhu discloses an example of a converter (130 in Fig.1 or 11) can be connected to the AC voltage grid (106) by means of said switching configuration (188).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Folts with the teaching of Verma to provide switching configurations, said inductor configuration can each be connected to the AC voltage grid by means of separate ones of said switching configurations; and to modify Folts with the teaching of Verma to provide said converter can be connected to the AC voltage grid by means of separate ones of said switching configurations. The suggestion/motivation would have been to use switching configuration to adjust said .

12.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Varma (2017/0250540) in view of Folts et al. (2005/0194944) (“Folts”).
Regarding claim 25, Varma discloses a system (Fig.20, please refer to the whole reference for detailed) for stabilizing an AC voltage grid (transmission line between G1 and G2 in Fig.20, please refer to at least ¶ 290 and abstract), the system comprising: a converter (formed by one of more of inverters INV1-INVm) to be connected to the AC voltage grid and configured for exchanging reactive power with the AC voltage grid (please refer to at least ¶ 272); an inductor configuration (formed by XL and SL; please refer to at least ¶ 272 and 291 and Fig.20 with the Examiner’s note below) having variable inductor coils (formed by XL and SL; please refer to at least ¶ 272 and 291) to be connected to the AC voltage grid, the inductance of said inductor configuration being adjustable by a set of switches (a set of switches SL in Fig.20, ¶ 272, 277, 290 and 291 and Fig.20 with the Examiner’s note below); and a controller (multivariable modulator controller in Fig.21 which controls converter(s) formed by one of more of inverters INV1-INVm and the inductor configuration formed by XL and SL; please refer to at least ¶ 13, 271-272, 276, 277, 281, 282, 296, 335, 336 and 339) configured to control said converter and said inductor configuration to control the reactive power in the AC voltage grid; and said controller configured for controlling the reactive power by said converter and said inductor configuration, in such a way that during transient voltage fluctuations in the AC voltage grid controlling the reactive power 

    PNG
    media_image1.png
    789
    772
    media_image1.png
    Greyscale

Varma doesn’t explicitly disclose in a stationary operating region of the AC voltage grid by means of the inductor configuration and the set of switches function as a step switch.
However, according to Varma’s “BACKGROUND” of invention stated in paragraphs 4-6, which states that “b) Transient Stability--This is affected by large disturbances in power systems Voltage Stability: This relates to the system's ability to maintain acceptable voltages, and is typically caused by lack of adequate reactive power support both during steady state and during disturbances such as faults.”; and Verma’s invention stated in paragraph 272, which states that “Using this aspect of the The PV solar farm can act alone or in coordination with passive devices such as switched capacitors or switched inductors (reactors), as shown in FIG. 20.”
Folts discloses an example of using incrementally or stepped manner to change an inductance value of an inductor configuration (40 in Fig.2; ¶ 47) or a capacitive value of capacitor bank (50a). Note: Applicant may argue that the 40 in Fig.2 is only showing one switch and an inductor, but according to the Folts’s Fig.2 and ¶ 47, capacitor banks 50a in Fig.2 includes a plurality of  switches (52s) and corresponding a plurality of capacitors to change the capacitive value of the capacitor bank in incrementally or stepped manner, thus one of ordinary skill in the art before the effective filing date of the claimed invention to notice that the inductor configuration (40 in Fig.2) would also be formed as a plurality of switches and corresponding a plurality of inductors (which is the same as Varma’s a plurality of switches SL and a plurality of inductors Xc in Verma’s Fig.20) to change the inductance value of the inductor configuration in incrementally or stepped manner.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Verma to provide in a stationary operating region (during steady state) of the AC voltage grid by means of the inductor configuration and to modify Verma with the teaching of Folts to provide the set of switches (taught by Verma) to function as a step switch to change inductance value incrementally or stepped function. The suggestion/motivation would have been to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/Richard Tan/Primary Examiner 2849